Citation Nr: 0920035	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) based on a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Phildelphia, Pennsylvannia, which denied the benefit sought 
on appeal.

The Veteran requested a hearing before the Board in a March 
2008 written statement, "if necessary." The Board notes, 
however the Veteran was scheduled for such a hearing in 
August 2007, but failed to report for that hearing and 
provided no explanation for his failure to report. A second 
Board hearing was scheduled on March 24, 2008, and again, the 
Veteran failed to report for the hearing with no explanation. 
Consequently, his hearing request is deemed withdrawn. See 
38 C.F.R. §§  20.702(d), 20.704(d) (2008).

In an October 2004 VA examination, the Veteran reported that 
he experienced tinnitus. The Board REFERS an informal claim 
of entitlement to service connection for tinnitus to the RO 
for the appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to schedule the Veteran for an examination to 
determine the current severity of the service-connected left 
ear hearing loss.

The Veteran was granted service connection for left ear 
hearing loss in an October 1969 rating decision, effective 
June 23, 1969.  The Veteran filed his most recent claim for 
an increased evaluation for his left ear hearing loss in 
August 2004. In a December 2004 rating decision, the RO 
continued the Veteran's evaluation as noncompensably 
disabling.  

The Veteran previously underwent a VA examination in May 
2006. He contends that his condition has worsened since his 
last examination and is requesting a new VA examination. (See 
March 2008 statement in support of claim and May 2009 Written 
Brief Presentation by Veteran's representative). The Veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination. 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of an increased 
rating for left ear hearing loss. These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO/AMC will ascertain if the 
Veteran is in receipt of any VA, non-
VA, or other relevant medical or lay 
information which is not presently of 
record. He should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

2. The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, shall schedule the Veteran 
for VA examination by a physician with 
the appropriate expertise. The purpose of 
the examination is to determine the 
current severity of the veteran's left 
ear hearing loss.

The examiner is additionally requested to 
describe the effects, if any, on the 
Veteran's occupational functioning and 
daily activities. See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

The following considerations will govern 
the examination:

The claims folder, including all medical 
records, and a copy of this remand, will 
be reviewed by the examiner. The examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained, and a copy of this remand.

If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted 
above. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state. 
		
3. The Veteran is hereby notified that it 
is his responsibility to report for any 
examinations and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4. Following such development, the RO/AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If any such action does not 
resolve the claim, the RO/AMC shall issue 
the veteran a Supplemental Statement of 
the Case. Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



